JUDGMENT

                                Court of Appeals
                            First District of Texas
                                 NO. 01-15-00523-CV

 GLENN BECKENDORFF, IN HIS OFFICIAL CAPACITY AS WALLER COUNTY
JUDGE, FRANK POKLUDA, IN HIS OFFICIAL CAPACITY AS WALLER COUNTY
  PRECINCT TWO COMMISSIONER, AND STAN KITZMAN, IN HIS OFFICIAL
    CAPACITY AS WALLER COUNTY PRECINCT FOUR COMMISSIONER,
                             Appellants

                                           V.
            CITY OF HEMPSTEAD, TEXAS, CITIZENS AGAINST THE
             LANDFILL IN HEMPSTEAD, PINTAIL LANDFILL, LLC,
                  AND WALLER COUNTY, TEXAS, Appellees

   Appeal from the 506th District Court of Waller County (Tr. Ct. No. 13-03-21872)

       After due consideration, the Court grants the motions to dismiss this appeal filed
by appellees City of Hempstead, Citizens Against the Landfill in Hempstead, and Waller
County, Texas. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the
appeal be dismissed.

       It is further ORDERED that appellants pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

Judgment rendered June 23, 2016.

Judgment rendered by panel consisting of Justices Jennings, Massengale, and Huddle.
Opinion delivered by Justice Massengale. Justice Jennings, dissenting.